DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: coupler 125.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupler must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 each recite the limitation "the opening".  There is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation “the rotation surface.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al., KR 2012-0062415.

In regard to claim 1,
Moon discloses a scroll compressor, comprising: a housing (10, 30, 50) comprising: an accommodation space (motor room 10’ and compression room S); an inlet port (not shown, disclosed as being formed on housing portion 10, see translation, p. 2) on one side of the housing in a length-wise direction of the housing 10; and a discharge port 55 on another side of the housing in the length-wise direction of the housing 50; a motor 12 disposed in the accommodation space; a fixed scroll 41 disposed in the accommodation space (compression room S), the fixed scroll 41 being closer to the discharge port 55 than to the motor 12 (see fig. 1); and an orbiting scroll module 45 disposed between the motor 12 and the fixed scroll 41, the orbiting scroll module 45 being engaged with the fixed scroll 41 to form a compression chamber S, wherein: the motor 12 comprises a stator 12a fixed to the housing, and a rotor 12b placed outside of the stator 12a in a diameter-wise direction of the stator 12a (see fig. 1), the rotor 12b is configured to rotate around the stator 12a, the orbiting scroll module 45 is disposed between the rotor 12b and the fixed scroll 41, and the orbiting scroll module 45 is directly connected to the rotor 12b and is orbited by rotation of the rotor 12b. 

In regard to claim 2,
The rotor 12b comprises: a skirt (see annotated fig. 1) configured to encircle an outer surface of the stator 12a in the diameter-wise direction of the stator 12a, and a rotation surface (see again, annotated fig. 1) configured to form a flat surface facing the orbiting scroll module 


    PNG
    media_image1.png
    677
    855
    media_image1.png
    Greyscale

	
	In regard to claim 3,
The motor 12 further comprises an eccentric shaft (eccentric bush 15) placed eccentrically with respect to the rotation surface, and the orbiting scroll module 45 is coupled to the eccentric shaft 15 and is configured to orbit along the eccentric shaft 15. Note that eccentric 
In regard to claim 4,
The orbiting scroll module 45 comprises: an orbiting scroll comprising an orbiting head plate 46 configured to form a flat surface parallel to the rotation surface (see fig. 2); an orbiting lap 47 protruding from the orbiting head plate 46 in a thickness-wise direction of the orbiting head plate 46; and a concave coupling groove 49 formed on one surface of the orbiting head plate 46 facing the rotation surface, wherein the eccentric shaft (at 15) is rotatably inserted into and coupled to the coupling groove 49.

	 In regard to claim 5,
A driving bearing (Oldham bearing 19) fixed to the coupling groove 49 and rotatably coupled to the eccentric shaft 15.

In regard to claim 16,
The housing includes a first housing 10 and a second housing 50 disposed on another side of the first housing in the length-wise direction of the first housing, wherein the second housing 50 comprises the discharge port 55 and is configured to cover an opening (e.g., outlet 41’); and a supporter (see annotated fig. 1 below) disposed between the inlet port (above shaft 14 in fig. 1) and the discharge port 41’ and fixed to one side (left side in fig. 1) of the first housing 10 in the length-wise direction of the first housing 10, wherein the supporter is placed at a rotation center of the rotor 12b, wherein the stator 12a is fixed onto an outer surface of the supporter in a 

    PNG
    media_image2.png
    677
    855
    media_image2.png
    Greyscale

	In regard to claim 17,
One side of the supporter (left side) in a length-wise direction thereof is fixed to the first housing 10, and the scroll compressor further comprises a main bearing (bearing disposed between shaft 14 and the supporter) configured to rotatably couple the rotation surface to the supporter via shaft 14.



In regard to claim 18, 
The main bearing is in contact with one surface of the rotation surface (via shaft 14) facing the supporter, and is fixed to the rotation surface, and a fixation rib (stepped portion of shaft 14) encircling an outer surface of the main bearing in a circumferential direction of the main bearing protrudes from one surface of the rotation surface facing the supporter. See fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., KR 2012-0062415, in view of Ishikawa, US 2007/0231173.

In regard to claim 6, 
The orbiting scroll module 45 of Moon comprises: an orbiting scroll comprising an orbiting head plate 46 configured to form a flat surface parallel to the rotation surface; an orbiting lap 47 protruding from the orbiting head plate in a thickness-wise direction of the orbiting head plate.
Moon fails to disclose the following taught by Ishikawa: a first projection (tooth 61) protruding outward from an orbiting head plate of orbiting scroll 4 in a diameter-wise direction of the orbiting head plate, wherein the scroll compressor further comprises a second projection (engaging portion 62) configured to interfere with the first projection 61 to block self-rotation of 

In regard to claim 7,
The housing of Moon includes a first housing 50 and a second housing 10/30 disposed on another side of the first housing 50, wherein the second housing 10/30 comprises the discharge port and is configured to cover an opening formed by the first housing 50. 

In regard to claim 8,
The second housing 10/30 of Moon comprises; a cover (fixing plate 42) configured to cover an opening; and a coupler (the rest of the portion of fixed scroll 41 that is neither the plate 42 nor the wrap 43) forming a surface parallel to an outer circumferential surface of the first housing 50, the coupler 41 being coupled to the other side of the first housing 50 in a length-wise direction of the first housing 50 and configured to couple the cover 42 to the first housing 50.  

In regard to claim 9, 
The fixed scroll 41 of Moon is placed on an inner surface of the cover 42 facing the motor 12 or the orbiting scroll module in the accommodation space, and the discharge port 55 is coupled to the fixed scroll 41 and passes through the cover 42 (at 41’). 



In regard to claim 10,
The first projection 61 of Ishikawa protrudes from the orbiting head plate 4 toward what in combination would be the coupler (body of fixed scroll 22), and the second projection 62 protrudes from an inner surface of the coupler (body of fixed scroll 22) toward the orbiting head plate 4.

In regard to claim 11, 
The first projection 61 of Ishikawa is one of a plurality of first projections (teeth 61) disposed at regular intervals in a circumferential direction of the orbiting head plate 4, a first insertion groove 61b is formed between two adjacent first projections 61, the second projection 62 is configured to be inserted into the first insertion groove 61b, the second projection 62 is one of a plurality of second projections 62 disposed at regular intervals in a circumferential direction of the coupler 22, a second insertion groove 62b is formed between two adjacent second projections 62, wherein the first projection 61 is configured to be inserted into the second insertion groove 62b, and the first projection 61 inserted into the second insertion groove 62b and the second projection 62 inserted into the first insertion groove 61b are configured to interfere with each other to block self-rotation of the orbiting scroll. See fig. 2.

In regard to claim 12, 
A surface of the second projection 62 of Ishikawa contacting the first projection 61 protrudes to form a curved surface when the first projection 61 and the second projection 62 interfere with each other, and the first insertion groove 61b is concave and formed between two 

In regard to claim 13, 
The first insertion groove 61b of Ishikawa is formed by connecting surfaces of two adjacent first projections 61 facing each other in a curved surface shape corresponding to the shape of the second projection 62 (see fig. 2). 

In regard to claim 14,
The first projection 61 and the orbiting scroll 4 of Ishikawa are integrally formed, and the second projection 62 and the second housing 22 are integrally formed. 

In regard to claim 15,
The orbiting scroll 45 of Moon comprises a suction port (not shown, but fluid enters the suction chamber S from housing 10, at some point being transported through orbiting scroll 45), the fixed scroll 41 comprises an exhaust port 41’, and the exhaust port 41’ is coupled to the discharge port 55. 






s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., KR 2012-0062415, in view of Kuroki et al., US 2002/0039540.

In regard to claim 19,
Moon discloses an orbiting scroll 45 comprising an orbiting head plate 46 forming a flat surface parallel to the rotation surface; and an orbiting lap 47 protruding from the orbiting head plate 46 in a thickness-wise direction of the orbiting head plate. Moon fails to disclose the following taught by Kuroki: a back pressure hole (communication passage 60) configured to pass through the orbiting scroll 20 and form a passage connecting a compression chamber 32 and a gap (intermediate pressure chamber 77) between the rotation surface and the orbiting head plate (base plate 24 of orbiting scroll 20). Kuroki teaches that the use of passage 60 allows for fluctuations of thrust force generated by gas acting on a back surface of the movable scroll base plate 24 to be reduced. Para. [0046]. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the scroll compressor of Moon with the communication passage of Kuroki to reduce thrust force fluctuations.

In regard to claim 20,
The back pressure hole 60 of Kuroki comprises a through hole configured to pass through the orbiting head plate 24 in the thickness-wise direction of the orbiting head plate 24, and the orbiting scroll module further comprises a sealing member 80 disposed between the orbiting head plate and the rotation surface, wherein the sealing member 80 is configured to encircle the back pressure hole 60 outside of the orbiting head plate 24in a diameter-wise direction of the orbiting head plate 24 (see fig. 1).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746